Third District Court of Appeal
                               State of Florida

                       Opinion filed January 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-0297
             Lower Tribunal Nos. 20-0263 AP; 18-25906 CC
                         ________________


                      ASAP Restoration Corp.
                  a/a/o Desner and Michelle Serin,
                                  Appellant,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Ayana
Harris, Judge.

      Kopelowitz Ostrow Ferguson Weiselberg Gilbert, and Alexis Fields
(Fort Lauderdale), for appellants.

     Cole, Scott & Kissane, P.A., and David C. Borucke, for appellee.


Before LINDSEY, GORDO, and BOKOR, JJ.

     PER CURIAM.
Affirmed.




            2